 In the Matter of THE BETHLEHEM'S GLOBE PUBLISHING COMPANY, EM-PLOYERandINTERNATIONAL PRINTINGPRESSMEN& ASSISTANTS' UNIONOF NORTH AMERICA, ALLENTOWNPRESSMEN'SUNION, LOCAL No. 376,PETITIONERCase No. 4-R,9692.-Decided December 24,1947Messrs. H. P. McFaddenand B.Ellis Service,of Bethlehem, Pa., forthe Employer.Mr.William B. Carter,of Philadelphia, Pa., andMr. Carl M.Whetherhold,of Bethlehem, Pa., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Bethle-hem, Pennsylvania, on August 12,1947, before Sidney Grossman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER 1The Bethlehems' Globe Publishing Company is a Pennsylvania cor-poration engaged at Bethlehem, Pennsylvania, in publishing and issu-ing a daily newspaper called "The Bethlehem Globe-Times."Thisnewspaper has a circulation of over 23,000 copies, 99 percent of whichis distributed within the State and the remainder outside the State.In connection with the publication of the newspaper, the Employerannually receives newsprint, paper, and ink valued in excess of $200,000from points outside the State.The Employer utilizes and contributesto the news services of the Associated Press and United Press; it alsoreceives and publishes national features, comic strips, and advertise-IThe name of the Employer appeals in the caption as amended at the hearing.75 N. L. R. B., No. 76.647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeats of nationally sold products.The Employer additionally pro-duces and ships contract printing valued in excess of $200,000 annuallyto points outside the State.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2II.THE ORGANIZATION INVOLVEDThe Petitioner 3 is a labor organization, claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all pressroom and stereo-type employees employed at the Employer's Bethlehem, Pennsylvania,newspaper plant, including pressmen, helpers, and apprentices, butexcluding the superintendent, the assistant to the general manager incharge of production, and any other supervisor.The Employer op-poses the requested unit, on the ground that its employees should notbe split into separate units for bargaining purposes.However, theEmployer concedes that units similar to the requested unit have here-tofore been found appropriate by the Board, and states that, in theevent the Board rejects its unit contention, it agrees with the specificcomposition of the unit.The Employer's plant consists of two adjoining buildings.Onebuilding houses the editorial, advertising, business, and general em-ployees.The other building, called the Mechanical Building, housesthe printing machinery and all the employees necessary to print theEmployer's daily newspaper : specifically, the composing departmentemployees, and the pressroom and stereotype employees.The composing department prepares the editorial copy, advertisingmatter, and miscellaneous items in such form that it may be passed on2Matter of Bethlehems'Globe Publishing Company,74 N L. R B 392, and cases citedtherein3The name of the Petitioner appears in the caption as amended at the hearing THE BETHLEHEMS' GLOBE PUBLISHING COMPANY649to the press and stereotype department for printing.The latter de-partment consisting of about eight employees, prepares matrices ofthe pages on forms supplied by the composing room, stereotypes them,and prints the newspaper. It appears that the same individuals doboth press and stereotype work.These employees, who have notpreviously been represented by a labor organization, serve a 5-yearapprenticeship period,4 receive the established wage rate for journey-men, and are not interchanged with employees from any other de-partment in the Employer's plant.Although the Employer contended at the hearing thatits ' em-ployees should not be split into separate units for bargaining purposes,it offered no evidence in its behalf to support this position.We notethat the Board has, on two occasions, found separate departments ofthe Employer's plant to be appropriate for the purposes of collectivebargaining .6In view of the above facts, and inasmuch as the re-quested unit constitutes a traditionally separate craft group,6 we-are of the opinion that the employees involved may presently functionas a separate unit for the purposes of collective bargaining.We therefore find that all pressroom and stereotype employees em-ployed at the Employer's Bethlehem, Pennsylvania, newspaper plant,including pressmen, helpers, and apprentices, but excluding the super-intendent, the assistant to the general manager in charge of production,any other supervisors,? and any guards or professional employees, asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the,Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Bethlehems' Globe Pub-lishing Company, Bethlehem, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, subjectto Sections 203.61 and 203.62, of National Labor Relations Board4Of the eight employees, three are still apprentices'Matter of Bethlehem Globe PublishingCo , 47 N.L. R. B , 268, wherein a unit of com-posing-room employees was found to he appropriate andMatter of Bethlehems' GlobePublishing Company,74 N L B B 392, wherein a combined unit of the Employer's adver-tising department and business office was also iouud to be appropiiate0Matter of Lloyd Hollister, Inc,68 N L B B 733 .Atatter of Gillette Safety RazorCompany,65 N L R B 1286Matterof 117F hall Printing Company, 6; NL R B 5532;Matter of R R Donnelly cf Sons Company,59 N L It B 1224 Included in the unit b} agreement of the parties is Lewis Hagadus, who previously wasdesignated as a working foreman, but who does not presenti3 exeicise supervisory authority. 1650DECISIONS OF NATIONAL LABOR RELATIONS BOARDRules and Regulations-Series 5, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex--eluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternationalPrinting Pressmen & Assistants' Union of NorthAmerica, Allentown Pressmen's Union, Local No. 376, for the pur-poses of collective bargaining.